1                                                                          Hon. Richard A. Jones
2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8

9
     UNITED STATES OF AMERICA,
10                                                    NO. CR20-162 RAJ
                               Plaintiff,
11
           vs.
12                                                    ORDER GRANTING UNOPPOSED
     JUAN MEJIA-MEJIA and FRANKLIN                    MOTION TO CONTINUE TRIAL AND
13
     LICONA-RIVERA,                                   PRETRIAL MOTION DEADLINE
14
                               Defendants.
15

16

17         THIS COURT has considered Defendant Franklin Licona-Rivera’s unopposed
18   motion to continue trial date and pretrial motion deadline (Dkt. # 33), which has been
19   joined by Defendant Juan Mejia-Mejia (Dkt. # 35) in this matter and finds that:
20         (a)    Taking into account the exercise of due diligence, a failure to grant a
21                continuance in this case would deny counsel for the defendants the
22                reasonable time necessary for effective preparation due to counsel’s need for
23                more time to review the evidence, consider possible defenses and gather
24                evidence material to the defense; and
25         (b)    A failure to grant such a continuance in this proceeding would likely result
26                in a miscarriage of justice; and
27

28    ORDER GRANTING MOTION TO                                        Hart Jarvis Murray Chang PLLC
                                                                       155 NE 100th Street, Ste. 210
      CONTINUE TRIAL AND PRETRIAL                                            Seattle, WA 98125
29    MOTIONS DEADLINE -1                                                      (206) 735-7474
      USA vs. Mejia-Mejia, et al.
      CR20-162 RAJ
             (c)   The ends of justice will best be served by a continuance, and the ends of
1
                   justice outweigh the best interests of the public and the defendants in any
2
                   speedier trial; and
3

4
             (d)   All these findings are made within the meaning of 18 USC §3161(h)(7)(A)

5
                   and (B)(i) and (iv).

6

7
             IT IS THEREFORE ORDERED that the unopposed motion to continue trial date

8
     (Dkt. # 33) is GRANTED. The trial in this matter is continued to November 8, 2021. All

9
     pretrial motions, including motions in limine, shall be filed no later than September 23,

10
     2021.

11
             IT IS FURTHER ORDERED that the period of delay from the date of this order to

12
     the new trial date of November 8, 2021, is excludable time pursuant to 18 USC

13
     §3161(h)(7)(A).

14

15
             DATED this 21st day of May, 2021.

16

17
                                                       A
18                                                     The Honorable Richard A. Jones
                                                       United States District Judge
19

20

21

22

23

24

25

26

27

28    ORDER GRANTING MOTION TO                                        Hart Jarvis Murray Chang PLLC
                                                                       155 NE 100th Street, Ste. 210
      CONTINUE TRIAL AND PRETRIAL                                            Seattle, WA 98125
29    MOTIONS DEADLINE -2                                                      (206) 735-7474
      USA vs. Mejia-Mejia, et al.
      CR20-162 RAJ
